     Case 1:18-cv-11642-VM-DCF Document 229-18 Filed 06/11/21 Page 1 of 4




                                Exhibit R




June 11, 2021                             Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
Firefox                                                                       https://www.sec.gov/Archives/edgar/data/0001509986/00011442041901...
                       Case 1:18-cv-11642-VM-DCF Document 229-18 Filed 06/11/21 Page 2 of 4

          6-K 1 tv517184_6k.htm FORM 6-K




                                                             UNITED STATES
                                                 SECURITIES AND EXCHANGE COMMISSION
                                                          Washington, D.C. 20549

                                                                     Form 6-K
                                                    REPORT OF FOREIGN PRIVATE ISSUER
                                                   PURSUANT TO RULE 13a-16 OR 15d-16 OF
                                                  THE SECURITIES EXCHANGE ACT OF 1934

                                                             For the month of March 2019
                                                                      --------------

                                                         Commission File Number: 001-35145
                                                                     ----------

                                                               Link Motion Inc.
                                                                   No. 4 Building
                                                             11 Heping Li East Street
                                                                Dongcheng District
                                                                   Beijing 100013
                                                          The People’s Republic of China
                                                       (Address of principal executive offices)

          Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.

                                                             Form 20-F x     Form 40-F ¨

          Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)
          (1):________________

          Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)
          (7):________________




1 of 3                                                                                                                              6/10/2021, 3:47 PM
Firefox                                                                      https://www.sec.gov/Archives/edgar/data/0001509986/00011442041901...
                       Case 1:18-cv-11642-VM-DCF Document 229-18 Filed 06/11/21 Page 3 of 4




          ITEM 1.03        BANKRUPTCY OR RECEIVERSHIP.


          On February 1, 2019, the United States District Court for the Southern District of New York appointed Robert W. Seiden as the
          Receiver over Link Motion, Inc. in the matter captioned Baliga v. Link Motion, Inc., case number 1:18-cv-11642.

          On March 5, 2019, the Deputy High Court Judge Maurellet SC of the High Court of the Hong Kong Special Administrative Region
          Court of the First Instance, appointed the Receiver Robert W. Seiden and Ms. Lau Wu Kwai King of KLC Corporate Advisory and
          Recovery Limited as “joint and several receivers of the assets of the 1st Defendant [Link Motion, Inc.] in Hong Kong until further
          order of the Court in the matter captioned In The Matter Of an application for interim relief pursuant to Section 21M of the High
          Court Ordinance (Cap. 4) BETWEEN Robert W. Seiden (IN HIS CAPACITY AS TEMPORARY RECEIVER OF LINK MOTION
          INC.). and LINK MOTION INC. [1st Defendant], VINCENT WENYONG SHI [2nd Defendant], JIA LIAN [3rd Defendant], XIAO
          YU [4th Defendant].


          ITEM 5.02        DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; APPOINTMENT OF CERTAIN
                           OFFICERS.


          On March 14, 2019, Robert W. Seiden, as Receiver over Link Motion, Inc., exercised his authority granted by the United States
          District Court for the Southern District of New York to remove Mr. Wenyong “Vincent” Shi as Chairman and Chief Executive
          Officer, and appoint Mr. Lilin “Francis” Guo as his replacement, subject to the laws of the Cayman Islands.




2 of 3                                                                                                                             6/10/2021, 3:47 PM
Firefox                                                                       https://www.sec.gov/Archives/edgar/data/0001509986/00011442041901...
                       Case 1:18-cv-11642-VM-DCF Document 229-18 Filed 06/11/21 Page 4 of 4



                                                                    SIGNATURES

                   Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed
          on its behalf by the undersigned, thereunto duly authorized.

                                                                                        Link Motion Inc.


                                                                                        By:    /s/ Robert W. Seiden, Esq.
                                                                                        Name: Robert W. Seiden, Esq.
                                                                                        Title: Court Appointed Receiver

          Date: March 26, 2019




3 of 3                                                                                                                               6/10/2021, 3:47 PM
